DETAILED ACTION
The applicant’s response to the election/restriction requirement dated February 11, 2021 has been acknowledged. The applicant has elected Group I directed toward claims 1-10 and 17-23. The applicant appears to traverse the restriction, see response below. Claims 11-16 have been withdrawn. Claims 1-10 and 17-23, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on March 31, 2021.
The Examiner has previously restricted the application to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17-23, drawn to selecting and verifying existing promises and laws, classified in G06Q 30/018.
II. Claims 11-16, drawn to the creation of a promise and creating a law corresponding to the promise, classified in G06Q 30/018.

Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed, claim different embodiments of ways the user/client can establish the pledge/promise and the corresponding laws. As shown in paragraphs [0010]-[0011] the applicant has shown claims 11-16 to be drawn toward a different example embodiment where the service provider creates a promise and a corresponding law rather than selecting one that is already created. In claims 1-10 and 17-23, shown in paragraph [0012] of the applicant’s specification the pledges or promises and the corresponding laws which correspond to promises are previously created and verified by the system as they are selected. This as shown by the specification is a different operation as it includes steps such as verifying existing promises/pledges, where the creation of the pledge/promise wouldn't get verified as it did not previously exist. Paragraph [0076] establishes that there are two ways to implement the system first being for the user or client to select the promises contained in the registry, whereas the second allows for the user to create their own pledges which are then added to the registry. This concept is again shown in paragraph [0090] which shows that there are two distinct ways of carrying out the process. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
As discussed above the searching would require two distinct ways of carrying out the invention. As such the search would require two distinct and unique searches, which would require steps not found in both invention as discussed above. Despite being classified in the same area, the identified groups as supported by the applicant’s originally filed specification identify different embodiments and as such would require different searches. As such there is a serious search and examination burden.
While the applicant has elected Group I (Claims 1-10 and 17-23), the applicant appears to be traversing the restriction, as the applicant has not indicated that the restriction is being traversed. The applicant notes that there is “significant overlap in both scope and design”, however the scope of the claims points to two different concepts. As stated in the election restriction, claims 11-16 are drawn toward a different example embodiment where the service provider creates a promise and a corresponding law. This is different than Group I (Claims 1-10 and 17-23) where the promises and the pledges are previously created and verified by the system. This is a different operation, and this is supported by the applicant’s own specification which outlines these are two different implementations, paragraph [0076]. While the applicant has argued they both include laws used to enforce promises for the client computing device, the actual manner in which this is done is different. Further while the applicant states that they are implemented as a computer program running on the controller 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear from the applicant’s specification what the metes and bounds of the terms “Pledge” and “Promise” are. That is the claims recite “Promise” the specification paragraph [0035], “a promise P is an informal assurance that a service offers to its client”, but later in paragraph [0078] “The promise P – i.e., the informal statement that is claimed to be satisfied by the law in question”. As such it is unclear if a “promise” is an assurance or merely a statement. Paragraph [0022] states that the 
Claims 2-10 depend from claim 1 and have therefore be rejected upon the same rationale.
In claim 17, it is unclear from the applicant’s specification what the metes and bounds of the terms “Pledge” and “Promise” are. That is the claims recite “Promise” the specification paragraph [0035], “a promise P is an informal assurance that a service offers to its client”, but later in paragraph [0078] “The promise P – i.e., the informal statement that is claimed to be satisfied by the law in question”. As such it is unclear if a “promise” is an assurance or merely a statement. Paragraph [0022] states that the example promise is “The Accountability Promise” but later in paragraph [0049] the applicant references “Accountability” under the pledge. So it appears that the “promise” is any statement of what is going to achieved by the system in paragraph [0049], the promise is “to supply clients with copies of only some selected interactions” and the “pledge” in this regard is merely the rules that achieve this promise. The applicant has used the terms as merely titles or placeholders for goals which are to be achieved, 
Claims 18-23 depend from claim 17 and have therefore be rejected upon the same rationale.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is recites an abstract idea without reciting significantly more. Under the 2019 PEG guidance the claims recite a method of organizing human activity, in this case assessing the managing service provider “promises” or statements. These elements have been updated in the MPEP in sections 2106.03 through 2106.07. Specifically 2106.04(a) that certain methods of organizing human activity are considered abstract ideas. As noted in 2106.04(a) certain methods of organizing human activity include fundamental economic practices, as it has been a common business practice to have service providers making statements about their products and enforce those statements with rules. This is similar to what is known as a Service Level Agreement, where the service provider offers a specific level of service and guarantees that level of service for the customer. This is supported by the applicant’s originally filed specification paragraph [0052], which specifically says that a “pledge” can be a Service Level Agreement. 
The claims as stated above are considered to be a method of organizing human activity as it is merely collecting and comparing data for the purpose of enforcing statements or policies, which can be broad enough to be merely enforcing the terms of a contract.
The limitations of “interacting with the controller computing device to obtain the service in accordance with the promise”, as drafted, are processes that, under its 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the use of “controller computing device” to perform routine generic functions. The computer in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component, as stated above. This is even supported by the applicant’s original specification which states “The controller, like a compiler, can be generic”, paragraph [0041] of the originally filed specification. The claims are broad enough to allow for various ways of receiving and accessing the stored information. Additionally the authentication and interactions can also work in any possible way. Accordingly, this additional element does not integrate the abstract idea into a practical application 
The claims does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the element of “controller computing device” amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 describes that the controller provider manages multiple controller computing devices but this does not change or alter the steps but rather merely indicate that multiple instances can exist under one controller provider. Claim 3, establishes the that controller computing device authenticates itself using a certificate, however this merely describes a type authentication but again it does not change the process of implementing the promises, pledges or laws. Rather it is directed toward a separate aspect of authenticating for security, which is a conventional practice as shown in the applied art. This is also established in the applicant’s specification paragraph [0070] which makes reference to another reference showing that this concept of trusted platforms is known. Claims 4 and 5 utilizes a trusted platform module technology which like the authentication shown in claim 3, this is a known conventional process and doesn’t change or even link to the process of enforcing the promises. This again is supported by the applicant’s specification paragraph [0070] which establishes these concepts are known. Claim 6 states that the service provider is part of a service 
As such when considered individually or in combination the limitations to not amount to a practical application and as such the claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2017/0046709 A1) hereafter Lee.
As per claim 1, Lee discloses a system for enabling a service provider to provide to a client computing device trusted services over the internet (Page 17, paragraphs [0173] and Page 2, paragraphs [0025]-[0026]; discloses that the registry is accessible by clients through software to verify products), the system comprising:
	a pledge (As defined by the applicant on Page 7, paragraph [0035] of the originally filed specification, “a pledge is a promise P enforced via PleM or similar mechanism”) registry accessible by the client computing device (Page 18, paragraphs [0187]-[0189] and Page 19, paragraph [0190]; discloses that the system contains a registry or database that includes statements such as delivery terms and rules for tracking delivery and ensuring the validity of the product. Page 17, paragraphs [0173] and Page 2, paragraphs [0025]-[0026]; discloses that the registry is accessible by clients through software. This interpretation is consistent with the applicant’s originally filed specification paragraph [0052] which states that “Service Level Agreement (SLA): A service can be pledge that if it does not respond to a request within a specified period of time”. Specifically Lee Page 18, paragraph [0189]; discloses that the system will track and confirm if the products were shipped within the terms defined by the manufacturer. 
		information relating to a plurality of promises, at least one promise (As defined by the applicant on page 7, paragraph [0035], “a promise P is an informal assurance that a service offers to its clients”. Page 15, paragraph [0078] states “The promise P – i.e., the information statement that is claimed to be satisfied by the law in question”) relating to a service provided by the service provider (As best understood in light of the applicant’s specification this is broad enough to be merely any statement that can be satisfied by a law which is defined by the applicant to mean any sort of automated rule see below. Lee Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and [0197]; disclose that each product has an associated set of rules which it must conform with. The process “promises” or makes a statement that the products are certified and conform with the rules, which turns the “promise” into a “pledge” based on the rules as the applicant’s originally filed specification); and 
		a plurality of laws (As defined by the applicant on page 9, paragraph [0041], “a formal and executable statement of promise P,” … “The law can also be referred to herein as a set of automated rules”) corresponding to the plurality of promises, the laws used to enforce promises for client computing devices (Page 17, paragraphs [0171], [0173] and [0179]; discloses that the system contains a rule-based system which tracks transactions and ensures they conform with the rules. This as stated in paragraph [0179] is to validate products and track legitimate products through the system. Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and 
	a controller computing device (As defined by the applicant on page 9, paragraph [0041], “built to mediate between any given service and its client”) configured to provide the service to the client computing device in accordance with the at least one promise, a law corresponding to the at least one promise implemented as a computer program running on the controller computing device (Page 17, paragraphs [0171], [0173] and [0179]; discloses that the system contains a rule-based system which tracks transactions and ensures they conform with the rules. This as stated in paragraph [0179] is to validate products and track legitimate products through the system. Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and [0197]; disclose that each product is tracked using the software in the system. The central authority acts as the controller provider (See Claim 2) which operates the repository which tracks each product for a plurality of service providers or manufacturers. The system tracks the sale of the products and ensures those sales conform to the rules of the smart contract. Which is a statement which indicates the system intends to certify the products as they change hands and enforces this statement through a series of rules which are indicated with the product and smart contract).
	Examiner notes:
	The preamble of the claim discusses “a system for enabling a service provider to provide to a client computing device trusted services over the internet” It states the 
As per claim 2, the Lee reference teaches the above-enclosed invention; Lee further discloses comprising a controller provider configured to manage a plurality of controller computing devices, including the controller computing device configured to provide the service of the service provider (Page 3, paragraphs [0041]-[0042] and Page 4, paragraphs [0043] and [0047]; discloses that the system can contain more than server or controller computing device. The server contains software which establishes the enforcement of the rules for tracking the assets and their transactions. Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and [0197]; disclose that each product is tracked using the software in the system. The central authority acts as the controller provider which operates the repository which tracks each product for a plurality of service providers or manufacturers. The system tracks the sale of the products and ensures those sales conform to the rules of the smart contract. Which is a statement which indicates the system intends to certify the products as they change hands and enforces this statement through a series of rules which are indicated with the product and smart contract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Jones et al. (US 2008/0086317 A1) hereafter Jones.
As per claim 3, the Lee reference teaches the above-enclosed invention; Lee however fails to disclose wherein the controller computing device is configured to authenticate itself using a certificate of authenticity signed by the controller provider.
	Jones, which like Lee talks about communications between a central server to a client, teaches it is known for the controller computing device the server to be configure to authenticate itself using a certificate of authenticity signed by the controller provider (Page 5, paragraphs [0050]-[0051] and [0053]-[0054]; teaches that it is known for the computers to contain a certificate which is digital signatures for authenticating communications. Page 4, paragraphs [0046]-[0048]; teach that a trusted platform can be either physical or software based and it is used to create trust and lower the “possibility of inappropriate activity occurring”. Since Lee already discusses the use of digital signatures [0026], it would have been obvious to utilize these known techniques to secure the transactions. As explained in Jones the use of a certification authority to 
	Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose using a certificate of authenticity signed by the provider.
	Jones teaches it is known to issue certificates for authenticating computing devices and that this was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee the ability to use certificates to authenticate devices as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, with the ability to use certificates to authenticate devices as taught by Jones, for the purposes of securing the transactions. Since Lee already discusses the use of digital signatures [0026], it would have been obvious to utilize these known techniques to secure the transactions. As explained in Jones the use of a certification authority to 
	As per claim 4, the Lee reference teaches the above-enclosed invention; Lee however fails to disclose wherein the service provider is enabled (not prevented from) to provide the controller computing device using trusted platform module technology.
	Jones, which like Lee talks about communications between a central server to a client, teaches it is known for the service provider is enabled (not prevented from) to provide the controller computing device using trusted platform module technology (Page 5, paragraphs [0050]-[0051] and [0053]-[0054]; teaches that it is known for the computers to contain a certificate which is digital signatures for authenticating communications. Page 4, paragraphs [0046]-[0048]; teach that a trusted platform can be either physical or software based and it is used to create trust and lower the “possibility of inappropriate activity occurring”. Since Lee already discusses the use of digital signatures [0026], it would have been obvious to utilize these known techniques to secure the transactions. As explained in Jones the use of a certification authority to ensure trust was known in the prior art and would help secure the system. As such it would have been obvious to include a trusted platform to ensure security as this would help ensure that the transactions regarding the products aren’t compromised).
	Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses 
	Jones teaches it is known to issue certificates for authenticating computing devices and that this was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee the ability to use certificates to authenticate devices as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, with the ability to use certificates to authenticate devices as taught by Jones, for the purposes of securing the transactions. Since Lee already discusses the use of digital signatures [0026], it would have been obvious to utilize these known techniques to secure the transactions. As explained in Jones the use of a certification authority to ensure trust was known in the prior art and would help secure the system. As such it would have been obvious to include a trusted platform to ensure security as this would help ensure that the transactions regarding the products aren’t compromised.
	As per claim 5, the combination of Lee and Jones teaches the above-enclosed invention; Jones further teaches wherein the controller computing device is configured to authenticate itself using (i) a certificate of authenticity signed by a manufacturer of a 
As per claim 17, Lee discloses a method of accessing a trusted service (Page 17, paragraphs [0173] and Page 2, paragraphs [0025]-[0026]; discloses that the registry is accessible by clients through software to verify products), the method comprising:
	receiving from a service provider (i) a promise (As defined by the applicant on page 7, paragraph [0035], “a promise P is an informal assurance that a service offers to its clients”. Page 15, paragraph [0078] states “The promise P – i.e., the information statement that is claimed to be satisfied by the law in question”) relating to a service and (ii) information relating to a controller computing device used to provide the service in accordance with the promise, the controller computing device including a computer program implementing a law (As defined by the applicant on page 9, paragraph [0041], “a formal and executable statement of promise P,” … “The law can also be referred to herein as a set of automated rules”) corresponding to the promise (As best understood in light of the applicant’s specification this is broad enough to be merely any statement that can be satisfied by a law which is defined by the applicant to mean any sort of automated rule see below. Lee Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and [0197]; disclose that each product has an associated set of rules which it must conform with. The process “promises” or makes a statement that the products are certified and conform with the rules, which turns the “promise” into a “pledge” based on the rules as the applicant’s originally filed specification. Paragraph [0187]; discloses that this information comes from the manufacturer or the provider. Page 17, paragraphs [0171], [0173] and [0179]; discloses that the system contains a rule-based system which tracks transactions and ensures they conform with the rules. This as stated in paragraph [0179] is to validate products and track legitimate products through the system. Page 18, paragraphs [0187]-[0189] and Page 19, paragraphs [0190] and [0197]; disclose that each product is tracked using the software in the system);
	accessing a pledge (As defined by the applicant on Page 7, paragraph [0035] of the originally filed specification, “a pledge is a promise P enforced via PleM or similar mechanism”) registry to verify information relating to the promise, including the law corresponding to the promise (Page 18, paragraphs [0187]-[0189] and Page 19, paragraph [0190]; discloses that the system contains a registry or database that includes statements such as delivery terms and rules for tracking delivery and ensuring the validity of the product. Page 17, paragraphs [0173] and Page 2, paragraphs [0025]-[0026]; discloses that the registry is accessible by clients through software. This interpretation is consistent with the applicant’s originally filed specification paragraph [0052] which states that “Service Level Agreement (SLA): A service can be pledge that if it does not respond to a request within a specified period of time”. Specifically Lee 
	authenticating the client devices (Page 2, paragraphs [0026] and Page 7, paragraph [0077]; discloses that the system uses public key and private key to authenticate the users);
	interacting with the controller computing device to obtain the service in accordance with the promise (Page 17, paragraphs [0171], [0173] and [0179]; discloses that the clients can interact with the system to verify that the products are valid. Page 18, paragraph [0189]; discloses that the system will track and confirm if the products were shipped within the terms defined by the manufacturer. Lee goes on to state in paragraph [0189] that this includes the release of funds or payments for the distributor’s services in accordance with the rules defined by the manufacturer).
	Lee however fails to explicitly disclose that the controller computer device used to provide the service is authenticated.
Jones, which like Lee talks about communications between a central server to a client, teaches it is known for the controller computer device used to provide the service to be authenticated (Page 5, paragraphs [0050]-[0051] and [0053]-[0054]; teaches that it is known for the computers to contain a certificate which is digital signatures for authenticating communications. Page 4, paragraphs [0046]-[0048]; teach that a trusted platform can be either physical or software based and it is used to create trust and lower the “possibility of inappropriate activity occurring”. Since Lee already discusses the use 
	Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose using a certificate of authenticity signed by the provider.
	Jones teaches it is known to issue certificates for authenticating computing devices and that this was known in the prior art at the time of the invention. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee the ability to use certificates to authenticate devices as taught by Jones since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, with the ability to use certificates to authenticate devices as taught by Jones, for the 
Examiner notes:
The preamble of the claim discusses “a method of accessing a trusted service” It states accessing a “trusted” services but is not “’necessary to give life, meaning, and vitality’ to the claim”. See MPEP 2111.02 entitled “Effect of Preamble”.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Loewy et al. (US 2004/0193703 A1) hereafter Loewy.
As per claim 6 the Lee reference teaches the above-enclosed invention; Lee however fails to disclose wherein the service provider is part of a service-oriented architecture (SOA) system.
	Loewy, which like Lee talks about a centralized system, teaches it is known for the service provider to be part of a service-oriented architecture (SOA) system (Page 3, paragraphs [0041]-[0046]; teaches that it is known for service providers to be part of a service-oriented architecture and that this is done to provide conformance and governance to enable distributed multi-user environments. Loewy further states that this allows for centralized policies or rules. Since Lee already has a centralized system it 
	Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose service provider being part of a service-oriented architecture (SOA) system.
Loewy teaches it is known for a service provider to be part of a service-oriented architecture system. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the centralized authority found in Lee with the service provider being part of a service-oriented architecture system as shown in Loewy.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Loewy, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, with the service provider being part of a service-oriented architecture system as shown in Loewy, for the purposes of offering a centralized management point for tracking all of .

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Sprosts et al. (US 2007/0079379 A1) hereafter Sprosts.
As per claim 7, the Lee reference teaches the above-enclosed invention; Lee further discloses wherein the system can communicate encrypted and/or hashed rules to owners of and/or users associated with, the tracked assets (Page 7, paragraph [0080]).
Lee however fails to disclose wherein a controller computing device associated with providing a service according to a law (rule) is configured to enable (not prevent) the client computing device to identify the law associated with the controller computing device by examining a one-way hash of the law.
	Sprosts, which like Lee tracks messages using hashed information, teaches wherein a controller computing device associated with providing a service according to a law (rule) is configured to enable (not prevent) the client computing device to identify the law associated with the controller computing device by examining a one-way hash of the law (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already 
	Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose using a one-way hash to compare rules.
	Sprosts teaches it is known to one-way hashes of the rule identifiers and this is done to improve security. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Sprosts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, with the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts, for the purposes of improving security. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party 
As per claim 8, the combination of Lee and Sprosts teaches the above-enclosed invention; Sprosts further teaches wherein examining a one-way hash of the law includes comparing (i) the one-way hash of the law associated with the controller computing device with (ii) a one-way hash of the law received from the service provider (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Arjomand et al. (US 2016/0379312 A1) hereafter Arjomand.
As per claim 9, the Lee reference teaches the above-enclosed invention; Lee further discloses that operations can be dependent on the outcome of applied rules (Page 21, claim 2). 
Lee however fails to disclose wherein a pledge made by a service is a subordinate to another pledge, forming a conformance hierarchy of at least two pledges.
Arjomand, which like Lee talks about applying rules and conditions to transactions, teaches it is known for a pledge or statement enforced by rules made by a 
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose implementing subordinate rules based off of other rules.
	Arjomand teaches it is known to implement subordinate rules based off of other rules. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee the ability to implement subordinate rules based off of other rules as taught by Arjomand since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Arjomand et al. (US 2016/0379312 A1) hereafter Arjomand, further in view of Sprosts et al. (US 2007/0079379 A1) hereafter Sprosts.
As per claim 10, the combination of Lee and Arjomand teaches the above-enclosed invention; Lee further discloses wherein the controller computing device is configured to provide client computing devices with a sequence of hashes of laws of the pledges (Page 7, paragraph [0080]; discloses that the values are communicated in hashes).
	Arjomand further teaches where the rules are in a hierarchy (Page 25, paragraph [0250]; teaches that it is known for a set of rules or conditions to be subordinate or dependent on another set of rules or conditions. As shown in Arjomand this allows the rules to change or be altered based on the prior condition or rules as they are enforced. This allows the entities to control limits or other conditions).

	Sprosts, which like Lee tracks messages using hashed information, teaches the use of one-way hashes to compare and match rules (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system).
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose using a one-way hash to compare rules.
	Sprosts teaches it is known to one-way hashes of the rule identifiers and this is done to improve security. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Arjomand the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Jones et al. (US 2008/0086317 A1) hereafter Jones, further in view of Gallagher, III (US 7,861,077 B1) hereafter Gallagher.
As per claim 18, the combination of Lee and Jones teaches the above-enclosed invention; Lee further discloses wherein the information relating to the controller computing device received from the service provider includes an way to contact of the controller computing device, a public key associated with the controller computing device, and a hash of the law associated with the service (Page 4, paragraph [0044], Page 4, paragraph [0050] and Page 7, paragraph [0077]; discloses that the system has a way to communicate or contact the controller computer device to review the recorded information. In this case it can be a web page which would have a web address. Page 2, paragraphs [0026] and Page 7, paragraph [0077]; discloses that the system uses 
	While Lee establishes that it contains web pages for communicating with the servers it is not explicit that it stores the address of the controller computing device. Additionally while Lee discloses the use of hash functions it is not explicit that these are one-way hashes.
	Address of the controller computing device and the hash is one-way
	Gallagher, like Lee talks about monitoring transactions, teaches it is known for the information about the server includes the controller or server address and that the hash to be a one-way hash (Col. 5, lines 23-44; teaches that the hash functions are used for authentication are known to be one-way hash functions. Col. 7, line 7-24, Col. 10, lines 8-18, Col. 14, lines 25-41; establish that it is known to include the direct IP address of the server or controller to ensure that there is a direct connection, this will ensure there is no pharming or phishing attacks. As established in Gallagher both of these techniques are known and would have been obvious to improve security).
	Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties. Jones teaches it is known to issue certificates for authenticating computing devices and that this was known in the prior art at the time of the invention. However the combination fails to show the 
	Gallagher establishes that using the IP address and the one-way hash for communicating with the server are known techniques and are used to improve security.
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Jones the ability to use IP addresses and one-way hashes to authenticate with the server as taught by Gallagher since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Jones, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Jones the ability to use IP addresses and one-way hashes to authenticate with the server as taught by Gallagher, for the purposes of improving security. As established in Gallagher both of these techniques are known and would have been obvious to improve security, by preventing phishing and pharming attacks.

Claim(s) 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Jones et al. (US 2008/0086317 A1) hereafter Jones, further in view of Gallagher, III (US 7,861,077 B1) hereafter Gallagher, further in view of Sprosts et al. (US 2007/0079379 A1) hereafter Sprosts.
As per claim 19, the combination of Lee and Jones teaches the above-enclosed invention; Lee further discloses identifying the controller computing device by examining a hash of the law (rule) associated with the controller computing device (Page 7, paragraph [0080]).
Sprosts, which like Lee tracks messages using hashed information, teaches the use of one-way hashes to compare and match rules (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system).
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Jones teaches it is known to issue certificates for authenticating computing devices and that this was known in the prior art at the time of the invention. While Lee discloses securing and validating the communications between parties, Lee fails to disclose using a one-way hash to compare rules.
	Sprosts teaches it is known to one-way hashes of the rule identifiers and this is done to improve security. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Jones the ability to use one-way hashes of the rule identifiers 
	Therefore, from this teaching of Sprosts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Jones, with the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts, for the purposes of improving security. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system.
	As per claim 20, the combination of Lee, Jones and Sprosts teaches the above-enclosed invention; Sprosts further teaches wherein examining a one-way hash of the law includes comparing (i) the one-way hash of the law associated with the controller computing device with (ii) the one-way hash of the law received from the service provider (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts 
	As per claim 21, the combination of Lee and Jones teaches the above-enclosed invention; Lee further discloses wherein authenticating the controller computing device further includes examining a hash of operating code of the controller computing device (Page 7, paragraph [0080]; discloses that the rules and the triggers are hashed and stored and later examined in subsequent transactions).
The combination is not specific that the hash is a one-way hash.
Sprosts, which like Lee tracks messages using hashed information, teaches the use of one-way hashes to compare and match rules (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system).
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. Jones teaches it is known to issue certificates for authenticating computing devices and that this was known in the prior art at the time of the invention. While Lee discloses securing and validating the communications between parties, Lee fails to disclose using a one-way hash to compare rules.

	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee and Jones the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Therefore, from this teaching of Sprosts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Jones, with the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts, for the purposes of improving security. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Jones et al. (US 2008/0086317 A1) hereafter Jones, further in view of Arjomand et al. (US 2016/0379312 A1) hereafter Arjomand.
As per claim 22, the combination of Lee and Jones teaches the above-enclosed invention; Lee further discloses that operations can be dependent on the outcome of applied rules (Page 21, claim 2).
The combination however fails to further disclose wherein a hierarchy of pledges is associated with a service, pledges depending from a given pledge being required to be consistent with the given pledge.
Arjomand, which like Lee talks about applying rules and conditions to transactions, teaches it is known for a hierarchy of pledges is associated with a service, pledges depending from a given pledge being required to be consistent with the given pledge (Page 25, paragraph [0250]; teaches that it is known for a set of rules or conditions to be subordinate or dependent on another set of rules or conditions. As shown in Arjomand this allows the rules to change or be altered based on the prior condition or rules as they are enforced. This allows the entities to control limits or other conditions. Since Lee already discloses that the rules can depend on the outcome of other tests or operations it would have been obvious to have a set of subordinate rules so that service providers can have better control as established in Arjomand).
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses securing and validating the communications between parties, Lee fails to disclose implementing subordinate rules based off of other rules.
	Arjomand teaches it is known to implement subordinate rules based off of other rules. 

Therefore, from this teaching of Arjomand, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee and Jones, with the ability to implement subordinate rules based off of other rules as taught by Arjomand, for the purposes of improving the control of the system. Since Lee already discloses that the rules can depend on the outcome of other tests or operations it would have been obvious to have a set of subordinate rules so that service providers can have better control as established in Arjomand.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0046709 A1) hereafter Lee, in view of Jones et al. (US 2008/0086317 A1) hereafter Jones, further in view of Arjomand et al. (US 2016/0379312 A1) hereafter Arjomand, further in view of Sprosts et al. (US 2007/0079379 A1) hereafter Sprosts.
As per claim 23, the combination of Lee, Jones and Arjomand teaches the above-enclosed invention; Lee further discloses determining whether a law associated 
	Arjomand further teaches where the rules are in a hierarchy, specifically a higher-level pledge from which it depends by verifying corresponding to the pledge and the higher-level pledge (Page 25, paragraph [0250]; teaches that it is known for a set of rules or conditions to be subordinate or dependent on another set of rules or conditions. As shown in Arjomand this allows the rules to change or be altered based on the prior condition or rules as they are enforced. This allows the entities to control limits or other conditions).
	The combination however fails to explicitly state that the hashes are one-way hashes.
	Sprosts, which like Lee tracks messages using hashed information, teaches the use of one-way hashes to compare and match rules (Page 3, paragraph [0060]; teaches that it is known to enable the specified party to be able to decode the rules that matched by comparing the rules using a one-way hash. This is used to improve the security of the system. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system).
Lee discloses a registry which contains “promises” or statements which are enforced by an automated set of rules. Lee discloses a computer programming running on a server which controls the interactions between parties. While Lee discloses 
	Sprosts teaches it is known to one-way hashes of the rule identifiers and this is done to improve security. 
	It would have been obvious to one of ordinary skill in the art to include in the central registry of Lee, Jones and Arjomand the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Therefore, from this teaching of Sprosts, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method/system of managing a registry for statements enforced by rules by Lee, Jones and Arjomand, with the ability to use one-way hashes of the rule identifiers to improve security as taught by Sprosts, for the purposes of improving security. Since Lee already discloses the use of hashed rules and communicating those hashed rules to any involved party this would allow the client to identify the rules using the hash. Sprosts establishes that this is done using a one-way hash and improves the security of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patent
	Wang et al. (US 2011/0276490 A1) discuses service level agreements and proofs of compliance.
	Houser (US 2004/0181665 A1) discusses establishing trust relationships.
NPL
	Tin Lam, “MAKING SOA-BASED SYSTEMS COHERENT AND TRUSTWORTHY”, A dissertation submitted to the Graduate School—New Brunswick
Rutgers, The State University of New Jersey, May 2012. Establishes making Service Oriented Architecture trustworthy.
	FOR
AU 2005246430 B2 12/1/2005 G06F 15/16 establishes the use of Service Oriented Architecture
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097.  The examiner can normally be reached on Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/           Primary Examiner, Art Unit 3689                                                                                                                                                                                             	5/22/2021